Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00359-CR

                                         The STATE of Texas,
                                              Appellant

                                                    v.

                                          Arturo MARTINEZ,
                                                Appellee

                      From the 229th Judicial District Court, Starr County, Texas
                                     Trial Court No. 13-CR-727
                             Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 2, 2014

DISMISSED FOR WANT OF JURISDICTION

           On March 31, 2014, the trial court signed an order granting Arturo Martinez’s motion to

suppress evidence. On April 2, 2014, the State requested findings of fact and conclusions of law,

which the trial court signed on April 28, 2014, and the trial court clerk filed on April 30, 2014. On

May 15, 2014, the State filed its notice of appeal, which stated the notice was timely given the date

the trial court’s findings of fact and conclusions of law were filed.

           The State may appeal a trial court’s order that “grants a motion to suppress evidence” under

certain circumstances. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5), (d) (West Supp. 2014);
                                                                                       04-14-00359-CR


TEX. R. APP. P. 26.2(b). The statute does not authorize the State to appeal the trial court’s findings

of fact and conclusions of law. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a).

       The trial court signed its order on March 31, 2014. The State’s notice of appeal was due

within twenty days, on April 21, 2014. Id. art. 44.01(d); TEX. R. APP. P. 26.2(b); State v. Cullen,

195 S.W.3d 696, 700 (Tex. Crim. App. 2006) (“[T]he time to perfect an appeal under Rule of

Appellate Procedure 26.2 and Code of Criminal Procedure Article 44.01 is unaffected by the

requirement that the trial court enter findings and conclusions if requested.”); State ex rel. Sutton

v. Bage, 822 S.W.2d 55, 57 (Tex. Crim. App. 1992) (determining that the date the order was signed

controls the timetable under article 44.01(d)). The State filed its notice on May 15, 2014; the

notice was not timely. See TEX. CODE CRIM. PROC. ANN. art. 44.01(d); TEX. R. APP. P. 26.2(b);

Cullen, 195 S.W.3d at 700.

       On May 27, 2014, we ordered the State to show cause why this appeal should not be

dismissed for want of jurisdiction. In response, the State filed a motion to dismiss the appeal.

       Absent a timely-filed, written notice of appeal, this court lacks jurisdiction over the appeal.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (“A timely notice of appeal is

necessary to invoke a court of appeals’ jurisdiction.”).

       This appeal is dismissed for want of jurisdiction.


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-